Deen, Presiding Judge.
On April 4, 1989, the trial court granted summary judgment for appellee in its action against the appellants to recover on an $850,000 promissory note secured by certain real property and an assignment of lease, rents, and profits. On April 26, 1989, the appellants filed a notice of appeal from that grant of summary judgment, but dismissed the notice of appeal on June 2, 1989. In the meantime, the appellants also had filed a motion for reconsideration or motion to set aside the judgment on May 4, 1989. On June 26, 1989, the trial court denied that motion. On July 18, 1989, the appellants filed another notice of appeal, regarding both the grant of summary judgment on April 4, 1989, and the denial of the motion to reconsider or set aside judgment on June 26, 1989. On July 27, 1989, the trial court entered an order setting the amount of the supersedeas bond.
The appellants’ enumerations of errors attack the grant of summary judgment, the denial of the motion to reconsider or set aside the judgment, and the order requiring the supersedeas bond. Insofar as this appeal is from the order of April 4, 1989, granting summary judgment for the appellee, it must be dismissed as untimely because the notice of appeal was not filed until July 18,1989; insofar as the appeal is from the denial of the motion to set aside, it must be dismissed for failure to comply with the discretionary appeal procedures required by OCGA § 5-6-35 (a) (8). Alvin Lee Co. v. Garmon Elec. Contractors, 190 Ga. App. 159 (378 SE2d 384) (1989). The appeal from the order setting the supersedeas bond must also be dismissed, because there was no notice of appeal from that order. See Simpson v. Simpson, 233 Ga. 17, 22 (209 SE2d 611) (1974).

Appeal dismissed.


Pope and Beasley, JJ., concur.